Exhibit 10.2

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.

AMENDED AND RESTATED SECONDARY EQUITY INCENTIVE PLAN

DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC., a Maryland corporation (the
“Company”), initially adopted the Secondary Equity Incentive Plan (the “Initial
Plan”) effective December 5, 2013, for the benefit of the eligible non-employee
directors, officers, other employees, advisors and consultants providing
services to the Company (which may include employees of the Advisor, Manager and
other Plan Related Parties). On March 12, 2015, the Board adopted this Amended
and Restated Secondary Equity Incentive Plan to amend and restate the Initial
Plan in its entirety to read as follows. The Plan will be effective on the date
it is approved by a majority of the votes cast at a stockholder meeting,
provided the stockholders of the Company so approve this Plan within twelve
(12) months from March 12, 2015.

The purpose of the Plan is to enable the Company and the Advisor, Manager and
other Plan Related Parties to obtain and retain the services of eligible
individuals who are important to the long range success of the Company, by
offering such individuals an opportunity to participate in the Company’s growth
through the ownership of stock in the Company.

ARTICLE I

DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.

“Administrator” shall mean the Board or, if the Board so delegates its
authority, the Compensation Committee and, to the extent either of them
delegates authority under Section 11.4, the person or entity to whom authority
is delegated.

“Advisor” shall mean Dividend Capital Total Advisors LLC, a Delaware limited
liability company.

“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (i) any
person or entity directly or indirectly through one or more intermediaries
controlling, controlled by or under common control with another person or
entity; (ii) any person or entity directly or indirectly owning, controlling, or
holding with power to vote ten percent (10%) or more of the outstanding voting
securities of another person or entity; (iii) any officer, director, general
partner or trustee of such person or entity; (iv) any person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held, with power to vote, by such other person; and (v) if
such other person or entity is an officer, director, general partner or trustee
of a person or entity, the person or entity for which such person or entity acts
in any such capacity.

“Award” shall mean any grant of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Dividend Equivalents, or Other Share-Based Awards
under the Plan.

“Award Agreement” shall mean the written document(s), including an electronic
writing acceptable to the Administrator, and any notice, addendum, amendment or
supplement thereto, memorializing the terms and conditions of an Award granted
pursuant to the Plan and which shall incorporate the terms of the Plan.



--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall mean any of the following transactions:

(a) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities (a “Controlling Interest”), excluding (i) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or (ii) any Person who becomes such a Beneficial Owner in connection
with a transaction described in clause (i) of paragraph (c) below; or

(b) a change in the composition of the Board over a period of 36 consecutive
months (or less) such that a majority of the Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least two-thirds (2/3) of the Board members described in clause (i) who were
still in office at the time such election or nomination was approved by the
Board; or

(c) there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other entity, other than (i) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred (i) solely as the result of a public offering or (ii) by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Common Stock” shall mean the common stock of the Company, par value $0.01 per
share, issued or authorized to be issued in the future, including unclassified
shares of common stock as well as Class A, Class W and Class I shares of common
stock, but excluding any preferred stock and any warrants, options or other
rights to purchase Common Stock.

“Company” shall mean Dividend Capital Diversified Property Fund Inc., a Maryland
corporation.

“Compensation Committee” shall mean the compensation committee of the Board,
which shall at all times consist of two or more persons who are
(i) “non-employee directors” within the meaning of Rule 16b-3 and
(ii) Independent Directors.

“Dividend Equivalent” shall mean a right to receive cash, Shares, other Awards
or other property equal in value to dividends paid with respect to a specified
number of Shares.

“Eligible Individual” shall mean any person, trust, association or entity to
which the Administrator desires to grant an award.

“Employer” shall mean either the Company or a Related Corporation, or any Plan
Related Party, as the context may require.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” on any date shall mean the Closing Price (as defined below)
per Share on such date if such date is a Trading Day or, if such date is not a
Trading Day, the Trading Day immediately prior to such date. The “Closing Price”
on any date shall mean the last sale price, regular way (as defined below), or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the principal national securities exchange on which the
Shares are listed or admitted to trading or, if the Shares are not listed or
admitted to trading on any national securities exchange, the last quoted price,
or if not so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the principal automated quotation system
that may then be in use or, if the Shares are not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market-maker authorized to make a market in the Shares selected by
the Board or, if there is no professional market maker making a market in the
Shares, the daily NAV per Share determined by the Company or, if the Company
does not compute a daily NAV, the fair market value of a Share as determined by
the Board, in its

 

3



--------------------------------------------------------------------------------

absolute discretion. “Trading Day” shall mean a day on which the principal
national securities exchange or national automated quotation system on which the
Shares are listed or admitted to trading is open for the transaction of business
or, if the Shares are not listed or admitted to trading on any national
securities exchange or national automated quotation system, shall mean (a) any
day that a daily NAV per Share is determined by the Company or (b) if the
Company does not compute a daily NAV, any day other than a Saturday, a Sunday or
a day on which banking institutions in the State of Colorado are authorized or
obligated by law or executive order to close. The term “regular way” means a
trade that is effected in a recognized securities market for clearance and
settlement pursuant to the rules and procedures of the National Securities
Clearing Corporation, as opposed to a trade effected “ex-clearing” for same day
or next day settlement.

“Incentive Stock Option” shall mean an Option that is intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

“Independent Director” shall mean a member of the Board who is not, and within
the last two years has not been, directly or indirectly, associated with the
Advisor or the Manager or any of their Affiliates by virtue of (i) ownership of
an interest in the Advisor or the Manager or any of their Affiliates,
(ii) employment by the Advisor or the Manager or any of their Affiliates,
(iii) service as an officer or director of the Advisor or the Manager or any of
their Affiliates, (iv) performance of services, other than as a director, for
the Company, (v) service as a director or trustee of more than three real estate
investment trusts advised by the Advisor or its Affiliates, or (vi) maintenance
of a material business or professional relationship with the Advisor or the
Manager or any of their Affiliates. An indirect relationship shall include
circumstances in which a director’s spouse, parents, children, siblings, mother-
or father-in-law, sons- or daughters-in-law or brothers- or sisters-in-law is or
has been associated with the Advisors or the Manager or any of their Affiliates.
A business or a professional relationship is considered material if gross income
derived by the director from the Advisor or the Manager or Affiliates thereof
exceeds five percent (5%) of either the director’s annual gross income during
either of the last two years or the director’s net worth determined on a fair
market value basis.

“Manager” shall mean Dividend Capital Property Management LLC, a Colorado
limited liability company.

“NAV” shall mean net asset value, as determined pursuant to valuation procedures
approved by the Board.

“Non-Qualified Stock Option” shall mean an Option which is not intended to be an
Incentive Stock Option.

“Option” shall mean a stock option granted under Article IV.

“Other Share-Based Award” shall mean an Award granted under Article IX.

“Participant” shall mean an Eligible Individual who is granted an Award.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include

 

4



--------------------------------------------------------------------------------

(i) the Company or any of its Affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

“Plan” shall mean this Amended and Restated Secondary Equity Incentive Plan of
Dividend Capital Diversified Property Fund Inc., as it may be amended from time
to time.

“Plan Related Party” shall mean any entity or entities which are controlled by
or majority-owned by, directly or indirectly, any of John A. Blumberg, James R.
Mulvihill, and/or Evan H. Zucker (individually, a “Founder”, and, collectively,
the “Founders”), or by any partnership, trust or other entity which a Founder
controls or majority owns, and specifically shall include (whether within the
foregoing definition or not), without limitation, the Company, DCTAG Incentive,
LLC (“DCTAG Incentive”), Dividend Capital Total Advisors Group LLC (“DCTAG”),
Dividend Capital Total Advisors LLC (“DCTA”), Dividend Capital Property
Management LLC (“DCPM”), Dividend Capital Securities Group LLLP (“DCSG”), BCC-BD
Expense Company LLC (“BCC”) and any entity or entities which are controlled by,
under common control with, or controlling DCTAG Incentive, DCTAG, DCTA, DCPM,
DCSG, BCC or the Company. BCC and DCSG and their subsidiaries shall be deemed a
“Plan Related Party” though not controlled by the Founders. Notwithstanding the
foregoing, entities owned or controlled by a single Founder for purposes of
estate or family planning, or unrelated to the platforms commonly known as
Dividend Capital Group or Black Creek Group, shall not be “Plan Related Parties”
for purposes of this Plan.

“Related Corporation” shall mean a parent or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code.

“Restricted Stock” shall mean an Award of Shares granted under Article VII.

“Restricted Stock Unit” shall mean an Award of a Unit granted under
Article VIII.

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Shares” shall mean shares of Common Stock issuable upon the grant, vesting,
exercise and/or settlement of Awards under the Plan.

“Stock Appreciation Right” or “SAR” shall mean an Award granted under
Article VI.

“Termination of Service” shall mean the time when the service provider/service
recipient relationship between a Participant and the Employer is terminated for
any reason, with or without cause, including, but not by way of limitation, a
termination by resignation, discharge, death, disability or retirement; but,
provided it does not conflict with any terms in an Award Agreement, excluding
(i) at the absolute discretion of the Administrator, termination where there is
a simultaneous reemployment or continuing employment of a Participant by another

 

5



--------------------------------------------------------------------------------

Employer, (ii) at the absolute discretion of the Administrator, terminations
which result in a temporary severance of the service provider/service recipient
relationship, and (iii) at the absolute discretion of the Administrator,
terminations which are followed by the simultaneous establishment of a
consulting relationship with the Participant by an Employer. Provided it does
not conflict with any terms in an Award Agreement, the Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Service, including, but not by way of limitation, the
question of whether a Termination of Service resulted from a discharge for
“cause” as it may be defined in an Award Agreement, and all questions or whether
a particular leave of absence constitutes a Termination of Service.
Notwithstanding the foregoing, with respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under Section 409A of the Code to the extent required by Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code.

“Unit” shall mean a unit, the value of which shall always be equal to the value
of one Share.

ARTICLE II

SHARES SUBJECT TO PLAN

2.1 Shares Subject to Plan. The aggregate number of Shares which may be issued
upon grant, vesting, exercise or settlement of Awards under the Plan shall not
exceed five million (5,000,000), subject to adjustment as provided herein. The
Shares issuable under the Plan shall be previously authorized but unissued
shares.

2.2 [Intentionally Omitted]

2.3 Expired Awards and Other Rights. If any Shares subject to an Award are
forfeited or cancelled, or if an Award is settled in cash, terminates unearned
or expires, in each case, without a distribution of shares to the Participant,
the Shares with respect to such Award shall, to the extent of any such
forfeiture, cancellation, cash settlement, termination or expiration, again be
available for Awards under the Plan. By contrast, if Shares are surrendered or
withheld as payment of the exercise price of an Award or withholding taxes in
respect of an Award, the Shares with respect to such Award shall, to the extent
of any such surrender or withholding, no longer be available for Awards under
the Plan. Similarly, Shares subject to any portion of a stock-settled SAR that
is exercised shall no longer be available for Awards under the Plan, regardless
of whether the Shares are issued. Upon the exercise of any Award granted in
tandem with any other Award, such related Award shall be cancelled to the extent
of the number of Shares as to which the Award is exercised and, notwithstanding
the foregoing, such number of Shares shall no longer be available for Awards
under the Plan.

2.4 Adjustments to Shares, Awards. In the event that the Administrator shall
determine that any extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Shares, or other property), recapitalization,
stock split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects the Shares such that an adjustment is

 

6



--------------------------------------------------------------------------------

appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Administrator shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of Shares or other property (including cash) that may
thereafter be issued in connection with Awards, (ii) the number and kind of
Shares or other property (including cash) issued or issuable in respect of
outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award; and (iv) the performance goals applicable to outstanding
Awards. Any fractional Shares resulting from any adjustment under this
Section 2.4 shall be eliminated.

ARTICLE III

GRANTING OF AWARDS

3.1 Eligibility. Any Eligible Individual selected by the Administrator pursuant
to Section 3.2(a)(i) shall be eligible to receive an Award.

3.2 Granting of Awards.

(a) The Administrator shall from time to time, in its absolute discretion, and
subject to applicable limitations of the Plan:

(i) determine which Eligible Individuals should be granted Awards;

(ii) determine the number of Shares to be subject to such Awards; and

(iii) determine the terms and conditions of such Awards, consistent with the
Plan.

(b) Upon the selection of a Participant to be granted an Award, the
Administrator shall instruct the Secretary of the Company to issue the Award and
may impose such conditions on the grant of the Award as it deems appropriate.

(c) Notwithstanding Section 3.2(a) and (b), no Award shall be granted to any
Participant to the extent that the grant of such Award could, at the time of
grant or afterwards, impair the Company’s status as a real estate investment
trust within the meaning of the Code or result in a violation of any of the
stock ownership and transfer restrictions imposed under the Company’s Articles
of Incorporation as amended and supplemented.

ARTICLE IV

STOCK OPTIONS

4.1 Option Agreement. The Administrator may from time to time grant to Eligible
Individuals Awards of Non-qualified Stock Options. Each Option shall be
evidenced by a written Award Agreement, which shall be executed by the
Participant and an authorized officer of the Company and which shall contain
such terms and conditions as the Administrator shall determine consistent with
the Plan.

4.2 Exercise Price. The exercise price per Share of the Shares subject to each
Option shall be set by the Administrator; provided, however, that such exercise
price shall not be less

 

7



--------------------------------------------------------------------------------

than the Fair Market Value of a Share on the date the Option is granted, except
as follows. The exercise per Share of an Option may be less than the Fair Market
Value of a Share on the date the Option is granted pursuant to a corporate
transaction involving the Company, if permitted under Section 409A of the Code.

4.3 Option Term. The term of an Option shall be set by the Administrator in its
absolute discretion; provided, however, that no Option shall be granted with a
term of more than ten years from the date the Option is granted. The
Administrator may extend the term of any outstanding Option in connection with
any Termination of Service of the Participant, or amend any other term or
condition of such Option relating to such a termination.

4.4 Option Vesting.

(a) The period during which the right to exercise an Option in whole or in part
vests in the Participant shall be set by the Administrator and the Administrator
may determine that an Option may not be exercised in whole or in part for a
specified period after it is granted; provided, however, that, unless the
Administrator otherwise provides in the terms of the Award Agreement or
otherwise, no Option shall be exercisable by any Participant who is then subject
to Section 16 of the Exchange Act within the period ending six months and one
day after the date the Option is granted. The vesting of an Option may be made
subject to the attainment of one or more performance goals.

(b) No portion of an Option which is unexercisable at Termination of Service
shall thereafter become exercisable, except as may be otherwise provided by the
Administrator in any Award Agreement or by action of the Administrator following
the grant of the Option.

4.5 Partial Exercise. An Option may be exercised in whole or in part; however,
an Option shall not be exercisable with respect to fractional Shares and the
Administrator may require that, by the terms of the Award Agreement, a partial
exercise be allowed only with respect to a minimum number of Shares.

4.6 Manner of Exercise. All or a portion of an Option shall be deemed exercised
upon delivery of all of the following to the Secretary of the Company (or such
other officer as identified in the applicable Award Agreement) with a copy of
such documents delivered concurrently to the Secretary of the Company:

(a) a written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised, and
such notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;

(b) such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations; provided, the Administrator
may, in its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

 

8



--------------------------------------------------------------------------------

(c) in the event that the Option shall be exercised by any person or persons
other than the Participant, as determined pursuant to Section 12.2, appropriate
proof of the right of such person or persons to exercise the Option;

(d) full satisfaction of the exercise price for the Shares with respect to which
the Option, or portion thereof, is exercised; provided, that in the discretion
of the Administrator and subject to the terms set forth in the applicable Award
Agreement, the exercise price for Shares subject to an Option may be paid (i) in
cash or cash equivalents, (ii) by an exchange of Shares previously owned by the
Participant, (iii) through a “broker cashless exercise” procedure approved by
the Administrator (to the extent permitted by law), (iv) by having Shares with
an aggregate Fair Market Value on the date of exercise equal to the aggregate
exercise price withheld by the Company or (v) a combination of the above, in any
case in an amount having a combined value equal to such exercise price; and

(e) full satisfaction of any tax withholding obligations required under
Section 12.8.

4.7 No Reload Options. No Option shall contain a reload feature that results in
a new Option automatically granted upon delivery of Shares to the Company in
payment of the exercise price or any tax withholding obligation.

ARTICLE V

[INTENTIONALLY OMITTED]

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 In General. An SAR may be granted as a stand-alone Award or in tandem with
an Option. An SAR granted in tandem with an Option may be granted at the time of
grant of the related Option or at any time thereafter. A SAR granted in tandem
with an Option shall be exercisable only to the extent the underlying Option is
exercisable. Payment of a SAR may be made in cash, Shares, or other property as
specified in the Award Agreement or determined by the Administrator.

6.2 SAR Agreement. Each SAR shall be evidenced by a written Award Agreement,
which shall be executed by the Participant and an authorized officer of the
Company and which shall contain such terms and conditions as the Administrator
shall determine consistent with the Plan.

6.3 Right Conferred. An SAR shall confer on the Participant a right to receive
an amount with respect to each Share subject thereto, upon exercise thereof,
equal to the excess of (i) the Fair Market Value of one Share on the date of
exercise over (ii) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option).

6.4 Grant Price. The grant price per Share of the Shares subject to each SAR
shall be set by the Administrator; provided, however, that such grant price
shall not be less than the Fair Market Value of a Share on the date the SAR is
granted, except as follows. The exercise per Share of a SAR may be less than the
Fair Market Value of a Share on the date the SAR is granted pursuant to a
corporate transaction involving the Company, if permitted under Section 409A of
the Code.

 

9



--------------------------------------------------------------------------------

6.5 SAR Term. The term of an SAR shall be set by the Administrator in its
absolute discretion; provided, however, that no SAR shall be granted with a term
of more than ten years from the date the SAR is granted. The Administrator may
extend the term of any outstanding SAR in connection with any Termination of
Service of the Participant, or amend any other term or condition of such SAR
relating to such a termination.

6.6 SAR Vesting.

(a) The period during which the right to exercise an SAR in whole or in part
vests in the Participant shall be set by the Administrator and the Administrator
may determine that an SAR may not be exercised in whole or in part for a
specified period after it is granted; provided, however, that, unless the
Administrator otherwise provides in the terms of the Award Agreement or
otherwise, no SAR shall be exercisable by any Participant who is then subject to
Section 16 of the Exchange Act within the period ending six months and one day
after the date the SAR is granted. The vesting of an SAR may be made subject to
the attainment of one or more performance goals.

(b) No portion of an SAR which is unexercisable at Termination of Service shall
thereafter become exercisable, except as may be otherwise provided by the
Administrator in any Award Agreement or by action of the Administrator following
the grant of the SAR.

6.7 Partial Exercise. An SAR may be exercised in whole or in part; however, an
SAR shall not be exercisable with respect to fractional Shares and the
Administrator may require that, by the terms of the Award Agreement, a partial
exercise be allowed only with respect to a minimum number of Shares.

6.8 Manner of Exercise. All or a portion of an SAR shall be deemed exercised
upon delivery of all of the following to the Secretary of the Company (or such
other officer as identified in the applicable Award Agreement) with a copy of
such documents delivered concurrently to the Secretary of the Company:

(a) a written notice complying with the applicable rules established by the
Administrator stating that the SAR, or a portion thereof, is exercised, and such
notice shall be signed by the Participant or other person then entitled to
exercise the SAR or such portion of the SAR;

(b) such representations and documents as the Administrator, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations; provided, the Administrator
may, in its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

 

10



--------------------------------------------------------------------------------

(c) in the event that the SAR shall be exercised by any person or persons other
than the Participant, as determined pursuant to Section 12.2, appropriate proof
of the right of such person or persons to exercise the SAR;

(d) if applicable, full satisfaction of the exercise price for the Shares with
respect to which the SAR, or portion thereof, is exercised; provided, that in
the discretion of the Administrator and subject to the terms set forth in the
applicable Award Agreement, the exercise price for Shares subject to a SAR may
be paid the same way as an Option under Section 4.6(d); and

(e) full satisfaction of any tax withholding obligations required under
Section 12.8.

ARTICLE VII

RESTRICTED STOCK

7.1 Restricted Stock. The Administrator is authorized to grant Restricted Stock
to Eligible Individuals on the following terms and conditions:

7.2 Restricted Stock Agreement. Each Restricted Stock Award shall be evidenced
by a written Award Agreement, which shall be executed by the Participant and an
authorized officer of the Company and which shall contain such terms and
conditions as the Administrator shall determine consistent with the Plan.

7.3 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the
Administrator may impose at the date of grant or thereafter, which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments, or otherwise, as the Administrator may determine. The
Administrator may place restrictions on Restricted Stock that shall lapse, in
whole or in part, only upon the attainment of performance goals. Except to the
extent restricted under the Award Agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder including, without limitation, the right to vote Restricted Stock
and the right to receive dividends thereon.

7.4 Forfeiture. Upon Termination of Service during the applicable restriction
period, Restricted Stock and any accrued but unpaid dividends that are then
subject to restrictions shall be forfeited; provided, that the Administrator may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Administrator may in other cases waive
in whole or in part the forfeiture of Restricted Stock.

7.5 Certificates for Stock. Certificates representing Restricted Stock granted
under the Plan may be evidenced in such manner as the Administrator shall
determine or the Administrator, in its discretion, may register such Shares in
book-entry form. If certificates representing Restricted Stock are registered in
the name of the Participant, such certificates shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, and the Company shall retain physical possession of the
certificate.

 

11



--------------------------------------------------------------------------------

7.6 Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Administrator, in cash or in unrestricted Shares having a Fair Market Value
equal to the amount of such dividends (such deferred payment of dividends shall
be required for Restricted Stock with restrictions that lapse only upon the
attainment of performance goals). Shares distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Shares or other property has been
distributed.

ARTICLE VIII

RESTRICTED STOCK UNITS

8.1 Restricted Stock Units. The Administrator is authorized to grant Restricted
Stock Units to Eligible Individuals, subject to the terms and conditions
contained in the Plan and the applicable Award Agreement.

8.2 Restricted Stock Unit Agreement. Each Restricted Stock Unit Award shall be
evidenced by a written Award Agreement, which shall be executed by the
Participant and an authorized officer of the Company and which shall contain
such terms and conditions as the Administrator shall determine consistent with
the Plan.

8.3 Award and Restrictions. Delivery of Shares or cash, as determined by the
Administrator, will occur upon the lapse of any restrictions placed by the
Administrator or, subject to compliance with Section 409A of the Code, the
expiration of the deferral period specified for Restricted Stock Units by the
Administrator in the applicable Award Agreement or, if the Administrator
permits, elected by the Participant. The Administrator may place restrictions on
Restricted Stock Units that shall lapse, in whole or in part, upon the
attainment of performance goals.

8.4 Forfeiture. Upon Termination of Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply, or upon failure
to satisfy any other conditions precedent to the delivery of Shares or cash to
which such Restricted Stock Units relate, all Restricted Stock Units shall be
forfeited; provided, that the Administrator may provide, by rule or regulation
or in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.

8.5 Dividend Equivalents. Unless otherwise determined by the Administrator at
the date of grant, any Dividend Equivalents that are granted with respect to any
Restricted Stock Unit shall be either (A) paid with respect to such Restricted
Stock Unit at the dividend payment date in cash or in Shares of unrestricted
Common Stock having a Fair Market Value equal to the amount of such dividends,
or (B) deferred with respect to such Restricted Stock Unit and the amount or
value thereof automatically deemed reinvested in additional Restricted Stock
Units, other Awards or other investment vehicles, as the Administrator shall
determine or permit the Participant to elect (such deferred payment of Dividend
Equivalents shall be required for

 

12



--------------------------------------------------------------------------------

Restricted Stock Units with restrictions that lapse only upon the attainment of
performance goals). The applicable Award Agreement shall specify whether any
Dividend Equivalents shall be paid at the dividend payment date, deferred or
deferred at the election of the Participant (subject to the requirements of
Section 409A of the Code).

ARTICLE IX

OTHER AWARDS

9.1 Other Share-Based Awards. The Administrator shall have the authority to
grant Awards to Eligible Individuals in the form of Other Share-Based Awards, as
deemed by the Administrator to be consistent with the purposes of the Plan. Each
Other Share-Based Award shall be evidenced by a written Award Agreement, which
shall be executed by the Participant and an authorized officer of the Company
and which shall contain such terms and conditions as the Administrator shall
determine. Awards granted pursuant to this Article IX may be granted with value
and payment contingent upon the attainment of one or more performance goals. The
Administrator shall determine the terms and conditions of such Awards at the
date of grant or thereafter.

ARTICLE X

CONDITIONS TO ISSUANCE OF SHARES.

10.1 Issuance. The Company shall not be required to issue or deliver any Shares
purchased upon the grant, vesting and/or exercise of any Award, or portion
thereof, prior to fulfillment of all of the following conditions:

(a) the registration of such Shares for listing on all stock exchanges on which
the Shares are then listed;

(b) the completion of any registration or other qualification of such Shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c) the obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) the lapse of such reasonable period of time following the grant, vesting
and/or exercise of the Award as the Administrator may establish from time to
time for reasons of administrative convenience; and

(e) full satisfaction of the exercise or purchase price for such Shares, plus
satisfaction of any Employer applicable withholding tax obligations, in either
case, in accordance with the terms of the Plan and the applicable Award
Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION

11.1 Administration. The Plan shall be administered by the Board or, if the
Board so delegates its authority, by the Compensation Committee. If the Board
administers the Plan, all references herein to the “Administrator” shall be
references to the Board. If the Compensation Committee is appointed to
administer the Plan, all references herein to the “Administrator” shall be
references to the Compensation Committee. The Administrator shall have the
authority in its absolute discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the Eligible Individuals
to whom and the time or times at which Awards shall be granted; to determine the
type and number of Awards to be granted, the number of Shares to which an Award
may relate and the terms, conditions, restrictions and performance criteria
relating to any Award; to accelerate the vesting of any Award at any time; and
to determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, exchanged, or surrendered; to make adjustments
in the terms and conditions of, and the performance goals (if any) included in,
Awards; to construe and interpret the Plan and any Award; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Agreements (which need not be identical for each
Participant); and to make all other determinations deemed necessary or advisable
for the administration of the Plan.

Notwithstanding the foregoing, neither the Board, the Compensation Committee nor
their respective delegates shall have the authority to reprice (or cancel and
regrant) any Option, SAR, or, if applicable, other Award at a lower exercise,
grant or purchase price without first obtaining the approval of the Company’s
stockholders. No stockholder approval is required, however, if any action listed
above is done pursuant to a corporate transaction involving the Company,
including, but not limited to, any stock dividend, distribution (in the form of
cash, Shares, other securities, or property), stock split, extraordinary cash
dividend, recapitalization, Change in Control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities, or other similar transaction.

In addition, an Award shall not be granted, become vested, be exercised or paid
if, in the sole and absolute discretion of the Administrator, the grant,
vesting, exercise or payment of such Award could result in any of the following:

(a) the Participant’s or any other person’s ownership of Shares being in
violation of any of the stock ownership and transfer restrictions imposed under
the Company’s Articles of Incorporation as amended and supplemented;

(b) the Shares shall be deemed not to be transferable within the meaning of
Section 856 of the Code;

(c) income to the Company or any other result that could impair the Company’s
status as a real estate investment trust within the meaning of the Code.

 

14



--------------------------------------------------------------------------------

11.2 Duties and Powers of Administrator. The Administrator may appoint a
chairperson and a secretary and may make such rules and regulations for the
conduct of its business as it shall deem advisable, and shall keep minutes of
its meetings. All determinations of the Administrator shall be made by a
majority of its members either present in person or participating by conference
telephone at a meeting or by written consent. The Administrator may delegate to
one or more of its members or to one or more agents such administrative duties
as it may deem advisable, and the Administrator or any person to whom it has
delegated duties as aforesaid may employ one or more persons to render advice
with respect to any responsibility the Administrator or such person may have
under the Plan. All decisions, determinations and interpretations of the
Administrator shall be final and binding on all persons, including but not
limited to the Company, any parent or subsidiary of the Company or any
Participant (or any person claiming any rights under the Plan from or through
any Participant) and any stockholder. The Administrator’s determinations under
the Plan need not be uniform and may be made selectively among Awards, Eligible
Individuals (whether or not the Eligible Individuals are similarly situated), or
both.

11.3 Professional Assistance; Good Faith Actions. The Administrator may employ
attorneys, consultants, accountants, appraisers, brokers, or other persons. The
Administrator, the Company and the Company’s officers shall be entitled to rely
upon the advice, opinions or valuations of any such persons. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon all Participants, the Company,
stockholders and all other interested persons; provided, however, that after a
Change in Control, any determination by the Administrator as to whether “cause”
or “good reason” (as may be defined in an Award Agreement) exists will be
subject to de novo review by a court of competent jurisdiction. No members of
the Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan and all members of
the Administrator and shall be fully protected by the Company in respect of any
such action, determination or interpretation.

11.4 Delegation of Authority to Grant Awards. The Administrator may, but need
not, delegate from time to time to a committee consisting of one or more of the
Company’s officers authority to grant Awards under the Plan to Eligible
Individuals; provided, however, that each such Eligible Individual must be an
individual other than an “officer,” “director” or “beneficial owner of more than
ten per cent of any class of any equity security” of the Company within the
meaning of each such term as it is used under Section 16(b) of the Exchange Act.
Any delegation hereunder shall be subject to the restrictions and limits that
the Administrator specifies at the time of such delegation of authority and may
be rescinded at any time by the Administrator. At all times, any subcommittee
appointed under this Section 11.4 shall serve in such capacity at the pleasure
of the Administrator.

ARTICLE XII

MISCELLANEOUS PROVISIONS

12.1 Rights as Stockholders. Except as determined by the Administrator and set
forth in an Award Agreement, the holders of Awards shall not be, nor have any of
the rights or privileges of, stockholders of the Company in respect of any
Shares subject to an Award unless and until such Shares have been issued by the
Company to such holders.

 

15



--------------------------------------------------------------------------------

12.2 Not Transferable. Awards granted under the Plan may not be sold, pledged,
assigned, or transferred in any manner other than by will or applicable laws of
descent and distribution. No Award holder shall be liable for the debts,
contracts or engagements of the Participant or his or her successors-in-interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence. During the lifetime of the Participant, only he or she may exercise an
Option or SAR (or any portion thereof) granted to him or her under the Plan.
After the death of the Participant, any exercisable portion of the Option or SAR
may, prior to the time when such portion becomes unexercisable under the Plan or
the applicable Award Agreement, be exercised by his or her personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

12.3 No Right to Employment or Other Service Relationship. Nothing in the Plan
or in any Award Agreement hereunder shall (i) confer upon any Participant any
right to (a) continue in the employ of his or her Employer or to provide
services to the Company, or (b) receive any severance pay from the Company or
his or her Employer, or (ii) interfere with or restrict in any way the rights of
the Company or his or her Employer, which are hereby expressly reserved, to
terminate the services of any Participant at any time for any reason whatsoever,
with or without cause.

12.4 Term of Plan. Unless earlier terminated by the Board, the Plan shall
automatically expire and terminate on March 12, 2025. The expiration or other
termination of the Plan shall have no adverse effect on any Awards that are
outstanding on the date of such expiration or other termination.

12.5 Amendment, Suspension or Termination of the Plan. The Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board; provided, however, that an amendment that
requires stockholder approval in order for the Plan to continue to comply with
applicable law, regulation or stock exchange requirement, or that removes the
prohibition on repricing in Section 11.1, shall not be effective unless approved
by the requisite vote of stockholders. Notwithstanding the foregoing, no
amendment, suspension or termination of the Plan shall, without the consent of
the holder of an Award, alter or impair any rights or obligations under such
Award theretofore granted or awarded unless the Award Agreement itself otherwise
expressly so provides, and no amendment shall be made that could jeopardize the
status of the Company as a real estate investment trust under the Code. No
Awards may be granted or awarded during any period of suspension or after
termination of the Plan.

12.6 Change in Control and Other Corporate Events.

(a) Subject to Section 12.6(b), in the event of any Change in Control or other
transaction or event described in Section 2.4 or any unusual or nonrecurring
transactions or events affecting the Company, any Affiliate of the Company, or
the financial statements of the

 

16



--------------------------------------------------------------------------------

Company or any Affiliate, or of changes in applicable laws, regulations, or
accounting principles, the Administrator is hereby authorized to take any action
with respect to Awards at such time and on such terms and conditions as the
Administrator determines in its absolute direction to be desirable, which
action(s) may include, without limitation:

(i) a determination that the Company shall pay to the holder of any Award, in
consideration for the cancellation of such Award, an amount of cash equal to the
amount that could have been attained upon the vesting or exercise of such Award
had such Award been currently exercisable or payable or fully vested, as
applicable, or the replacement of such Award with other rights or property
selected by the Administrator;

(ii) a determination that Awards cannot vest, be exercised or become payable
after such event, provided that such determination may not conflict with
anything to the contrary in an Award Agreement;

(iii) a determination that all or some Awards shall become immediately vested
and/or exercisable either prior to or as of such event, or that for a specified
period of time prior to a transaction or event, an Option or SAR shall be
exercisable as to all Shares covered thereby;

(iv) a determination that upon such event, such Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of Shares or other property and prices
which are the subject of such Award; or

(v) a determination to make adjustments to Awards consistent with Section 2.4.

(b) With respect to Awards, no adjustment or action described in this
Section 12.6 or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would result in short-swing profits
liability under Section 16 of the Exchange Act or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions. The number of Shares subject to
any Option shall always be rounded to the next whole number.

12.7 Approval of Plan by Stockholders. The Plan will be submitted for approval
by the Company’s stockholders within twelve (12) months from March 12, 2015.

12.8 Tax Withholding. The Company shall be entitled to require of each
Participant satisfaction of the Employer’s withholding obligations under
federal, state or local tax law with respect to the issuance, vesting, exercise
or payment of any Award, and the Company may defer such issuance, vesting,
exercise or payment unless indemnified to its satisfaction. The Administrator
shall provide in the applicable Award Agreement the acceptable methods of
satisfying such withholding obligations, which may include: (i) deducting such
amounts from other compensation otherwise payable to the Participant;
(ii) having Shares otherwise issuable hereunder withheld, the Fair Market Value
of which is sufficient to satisfy the Participant’s minimum estimated tax
obligations (or any other amount of the Participant’s estimated tax obligations
that preserves the treatment of an Award as equity for financial accounting

 

17



--------------------------------------------------------------------------------

purposes) associated with the transaction; (iii) tendering back to the Company
previously acquired Shares or (iv) a combination of the foregoing. Nothing in
the Plan or any Award Agreement will obligate the Company to make any gross-up
payment to offset any tax obligation (withholding or otherwise) of a Participant
due to an Award.

12.9 Forfeiture Provisions. Pursuant to its general authority to determine the
terms and conditions applicable to Awards granted under the Plan, the
Administrator shall have the right to provide, in the terms of an Award
Agreement, or by separate written instrument, that (i) any proceeds, gains or
other economic benefit actually or constructively received by an Participant
upon the receipt or exercise of the Award, or upon the receipt or resale of any
Shares underlying such Award, must be paid to the Company, and (ii) the Award
shall terminate and any outstanding portion of such Award (whether or not
vested) shall be forfeited, if (a) a Termination of Service occurs prior to a
specified date, or within a specified time period following receipt or exercise
of the Award, or (b) the Participant, at any time, or during a specified time
period, engages in any activity in competition with his or her Employer or the
Company, or which is inimical, contrary or harmful to the interests of his or
her Employer or the Company, as may be further defined from time to time by the
Administrator.

12.10 Limitations Applicable to Section 16. Notwithstanding any other provision
of the Plan, the Plan, and any Award granted to any individual who is then
subject to Section 16 of the Exchange Act, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, the Plan shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

12.11 Effect of Plan Upon Other Equity and Compensation Plans. The adoption of
the Plan shall not affect any other equity- or cash-based compensation or
incentive plans in effect for the Company from time to time. Nothing in the Plan
shall be construed to limit the right of the Company (i) to establish any other
forms of incentives or compensation for employees of the Company, the Manager,
the Advisor or other Plan Related Parties, or (ii) to grant or assume options or
other rights or awards otherwise than under the Plan in connection with any
proper corporate purpose including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association. Any
amount payable under an Award will be excluded from compensation when
calculating benefits payable to a Participant under any Company pension plan or
Company welfare plan, unless the plan specifically says so.

12.12 Section 83(b) Election Prohibited. No Participant may make an election
under Section 83(b) of the Code with respect to any Award granted under the Plan
without the Company’s consent.

12.13 Compliance with Laws. This Plan, the granting and vesting of Awards under
the Plan, the issuance and delivery of Shares, and the payment of money or other
consideration allowable under the Plan or under Awards granted hereunder are
subject to compliance with all applicable federal and state laws, rules and
regulations (including, but not limited to, state and

 

18



--------------------------------------------------------------------------------

federal securities laws and federal margin requirements) and to such approvals
by any listing, regulatory or governmental authority as may, in the opinion of
counsel for the Board, the Compensation Committee or the Company, be necessary
or advisable in connection therewith. Any securities delivered under the Plan
shall be subject to such restrictions, and the person acquiring such securities
shall, if requested by the Company, provide such assurances and representations
to the Company as the Board, the Compensation Committee or the Company may deem
necessary or desirable to assure compliance with all applicable legal
requirements. To the extent permitted by applicable law, the Plan shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

12.14 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Plan.

12.15 Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Colorado without regard to conflicts of laws provisions thereof.

12.16 Code Section 409A.

(a) The Award Agreement for any Award that the Administrator reasonably
determines to constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), and the provisions of the Plan
applicable to that Award, shall be construed in a manner consistent with the
applicable requirements of Section 409A of the Code, and the Administrator, in
its sole discretion and without the consent of any Participant, may amend any
Award Agreement (and the provisions of the Plan applicable thereto) if and to
the extent that the Administrator determines that such amendment is necessary or
appropriate to comply with the requirements of Section 409A of the Code. Any
payments described in an Award Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.

(b) If any Award constitutes a Section 409A Plan, then the Award shall be
subject to the following additional requirements, if and to the extent required
to comply with Section 409A of the Code:

(i) Payments under the Section 409A Plan may not be made earlier than the first
to occur of (u) the Participant’s “separation from service”, (v) the date the
Participant becomes “disabled”, (w) the Participant’s death, (x) a “specified
time (or pursuant to a fixed schedule)” specified in the Award Agreement at the
date of the deferral of such compensation, (y) a “change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets” of the Company, or (z) the occurrence of an
“unforeseeable emergency”; provided, however, that the Administrator, in its
discretion and without the Participant’s consent may exercise its discretion to
accelerate the payment or settlement of an Award where such payment or
settlement constitutes deferred compensation within the meaning of Code
Section 409A if and solely to the extent that such accelerated payment or
settlement is permissible under Treasury Regulation Section 1.409A-3(j)(4) or
any successor thereto;

 

19



--------------------------------------------------------------------------------

(ii) The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service;

(iii) Any elections with respect to the deferral of such compensation or the
time and form of distribution of such deferred compensation shall comply with
the requirements of Section 409A(a)(4) of the Code; and

(iv) In the case of any Participant who is “specified employee”, a distribution
on account of a “separation from service” may not be made before the date which
is six months after the date of the Participant’s “separation from service” (or,
if earlier, the date of the Participant’s death). For purposes of the foregoing,
the terms in quotations shall have the same meanings as those terms have for
purposes of Section 409A of the Code, and the limitations set forth herein shall
be applied in such manner (and only to the extent) as shall be necessary to
comply with any requirements of Section 409A of the Code that are applicable to
the Award.

(c) For purposes of any Award that constitutes a Section 409A Plan, each amount
to be paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code.

(d) For purposes of Section 409A of the Code, the payment of Dividend
Equivalents under any Award shall be construed as earnings and the time and form
of payment of such Dividend Equivalents shall be treated separately from the
time and form of payment of the underlying Award.

(e) Notwithstanding the foregoing, none of the Company or its Affiliates, or the
Plan Related Parties or any of their Affiliates, make any representation to any
Participant or Beneficiary that any Awards made pursuant to this Plan are exempt
from, or satisfy, the requirements of Section 409A of the Code, and none of the
Company or its Affiliates, or the Plan Related Parties or any of their
Affiliates, shall have any liability or other obligation to prevent, minimize,
or offset any negative consequences under Section 409A or indemnify or hold
harmless the Participant or any Beneficiary for any tax, additional tax,
interest or penalties that the Participant or any Beneficiary may incur in the
event that any provision of this Plan, or any Award Agreement, or any amendment
or modification thereof, or any other action taken with respect thereto, is
deemed to violate any of the requirements of Section 409A.

12.17 Clawback or Recoupment. Other than with respect to Awards granted prior to
the effectiveness of this Plan (and Shares and cash paid or payable thereunder),
and unless otherwise specified in the Award Agreement or determined in the
Administrator’s sole discretion, all Awards, and all Shares and cash payable
under all Awards, are subject to any clawback or recoupment policy adopted by
the Company (including any policy required under the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable laws), regardless of
whether the policy is adopted after the date on which the Award is granted,
vests or becomes exercisable, or is exercised or settled.

*        *        *

 

20